FILED
                              NOT FOR PUBLICATION                           DEC 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JAIME WILFREDO MONJE-AVILA,                       No. 09-73810

               Petitioner,                        Agency No. A099-616-416

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE and THOMAS, Circuit Judges.

       Petitioner Jaime Wilfredo Monje-Avila, a native and citizen of El Salvador,

petitions for review of a Board of Immigration Appeals order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, petitioner’s
request for oral argument is denied.
(CAT). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for

review.

      Substantial evidence supports the Board’s denial of asylum and withholding

of removal because Monje-Avila failed to show his alleged persecutors threatened

him on account of a protected ground. His fear of future persecution based on an

actual or imputed anti-gang or anti-crime opinion is not on account of the protected

ground of either membership in a particular social group or political opinion.

Ramos Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus v.

Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008). Likewise, perceived wealth is not

a protected ground. Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (9th Cir.

2010); see Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is

not available to victims of civil strife, unless they are singled out on account of a

protected ground.”)

      Because the Board properly denied relief for lack of a nexus, we need not

address Monje-Avila’s contention that he suffered past persecution or has a well-

founded fear of future persecution by forces the El Salvadoran government is

unable or unwilling to control.

      Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Monje-Avila did not establish a likelihood of torture by, at


                                           2                                     09-73810
the instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Arteaga v. Mukasey, 511 F.3d 940, 948-49 (9th Cir. 2007).

      PETITION FOR REVIEW DENIED.




                                          3                                    09-73810